Opinion issued December 14, 2021




                                     In The

                              Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00657-CR
                           ———————————
                    DION ANDRE HAWKINS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 25th District Court
                          Colorado County, Texas
                        Trial Court Case No. 20-044


                         MEMORANDUM OPINION

      Appellant, Dion Andre Hawkins, pleaded guilty to the third-degree felony

offense of Possession of Prohibited Substance in a Correctional Facility.1 In

accordance with appellant’s plea bargain agreement with the State, the trial court

1
      See TEX. PENAL CODE § 38.11.
deferred adjudication of appellant’s guilt and placed appellant on community

supervision for four years. The State subsequently filed a motion to adjudicate

appellant’s guilt, alleging that appellant violated the terms of his community

supervision. Specifically, the State alleged that appellant failed to complete his

required residence at the Judicial District Intermediate Sanction Facility because he

was unsuccessfully discharged for noncompliance and behavior issues. Appellant

pleaded “true” to the alleged violation. Following a hearing, the trial adjudicated

appellant guilty of Possession of Prohibited Substance in a Correctional Facility and

sentenced appellant to eight years’ imprisonment. This sentence is within the

applicable range.2 Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386

U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.




2
      See TEX. PENAL CODE § 12.34(a).
                                          2
See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has certified that he mailed a copy of the motion to

withdraw and the Anders brief to appellant and informed appellant of his right to file

a response and to access the record. See In re Schulman, 252 S.W.3d 403, 408 (Tex.

Crim. App. 2008). Furthermore, counsel certified that he sent appellant the form

motion for pro se access to the records for his response. See Kelly v. State, 436

S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant did not file a pro se response.

      We have independently reviewed the entire record in this appeal and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for




                                          3
discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178

S.W.3d at 827 n.6.

        Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.3 See TEX. R. APP. P. 43.2(a). Attorney Kevin Scott Dunn must

immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                     PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.

Justice Goodman, concurring.

Do not publish. TEX. R. APP. P. 47.2(b).




3
        Appointed counsel still has a duty to inform appellant of the result of this appeal
        and that he may, on his own, pursue discretionary review in the Texas Court of
        Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
        2005).
                                             4